DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification 
The attempt to incorporate subject matter into this application by reference to U.S. Patent No. 9,760,925 B2 “Rating and ranking controlled substance distribution stakeholders” is ineffective because page does not describe anything about “on suitable uses for the calibrated data” as specified by the first sentence of page 7.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: calibration device 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is “calibration device” in claims 4-7, 9 and 13, 16, 18 and 19; “a recommendation engine including circuity” in claim 14, and “calibration engine” in claims 13, 15-18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for “cosmetic apparatus”.

Claim limitation “cosmetic apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for “cosmetic apparatus”. Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

Claims 2, 7, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “wherein the one or more images includes a plurality of images”. This language necessarily suggests that at least one image can include a plurality of images. This limitation is not definite.

Claim 7 recites “said light meter data and/or color meter data” in lines 4 and 6. There is insufficient antecedent basis for this limitation in the claim.

The term “one or more suitable camera settings” and “an attribute suitable for use by the calibration engine”, in claims 15 and 16 respectively, are a relative term which renders the claim indefinite. The term “one or more suitable camera settings” and “an attribute suitable for use by the calibration engine” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the suitability of the one or more camera settings and the suitability “for use by the calibration engine” are indefinite.

Claim 19 recites “wherein the calibration device is a cosmetics apparatus or packaging associated therewith”. It is not definite whether the packaging is associated to the “calibration device”, the “cosmetics apparatus” or both.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 9-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fumie Kusumoto et al. [US 20150186518 A1].
Regarding claim 1, Fumie teaches:
1. A computer implemented method for accurate skin diagnosis (i.e. The present invention relates to a management system for skin condition measurement analysis information and a management method for skin condition measurement analysis information- ¶0001), comprising: 
calibrating, by a computing device(i.e. the data management server- ¶0117), one or more images of an area of interest (i.e. the skin condition measuring device may be a camera for skin configured to take a close-up photo of skin and output image data as the measurement data- ¶0114) associated with a subject (i.e. calibrate the image data by the calibration data, or calibrate the skin condition measuring device based on the calibration data- ¶0120); and 
determining (i.e. the analysis result can be acquired by analyzing the measurement data, using various kinds of known skin analysis methods- ¶0043) a skin condition (i.e. A score (rank) and a deviation value as simple analysis results on the texture, spots, and wrinkles obtained as described above are registered in a simple analysis result on the skin image- ¶0360) based on the one or more calibrated images (i.e. the calibration data for correcting and standardizing the individual difference or the like is stored correlated to each authentication character string in the calibration database, and thus the image data can be calibrated and the analysis result data can be obtained from the data analysis database by the calibrated image data when the image data is input to the data management server together with the authentication character string via the user form client- ¶0161).

Regarding claim 2, Fumie teaches all the limitations of claim 2 and Fumie further teaches:
wherein the one or more images includes a plurality of images taken sequentially over a period of time, and wherein said determining a skin condition is based on the plurality of images (i.e. to determine a difference of the skin condition in the case of continuously using the same cosmetic or the like by viewing the comparative display and thus comparing the analysis results of a plurality of acquisition times selected. For example, whether or not the skin condition is better than before can be determined by viewing and comparing the analysis result data at the latest acquisition time with the analysis result data in any period before the present time. For example, the chronological display is especially effective for determining change in the skin condition for a relatively short period and the comparative display is especially effective for evaluating change in the skin condition for a relatively long period- ¶0073).

Regarding claim 3, Fumie teaches all the limitations of claim 2 and Fumie further teaches:
further comprising generating a treatment protocol and/or product recommendation for an area of interest of the subject (i.e. skin care articles- ¶0376) based on the determined skin condition(i.e. Additionally, advice data and recommended cosmetic (skin care articles) data selected corresponding to the detailed analysis result are registered- ¶0376).

Regarding claim 4, Fumie teaches all the limitations of claim 2 and Fumie further teaches:
wherein said calibrating, by a computing device, one or more images of an area of interest associated with a subject includes: obtaining calibration data from a calibration (i.e. a calibration unit- ¶0118) device(i.e. the analysis result acquiring unit may be configured to acquire the calibration data from the calibration database based on the authentication character string- ¶0120); calibrating a camera based on the calibration data(i.e. calibrate the skin condition measuring device based on the calibration data- ¶0120); and capturing the one or more images of a user with the calibrated camera (i.e. The image data may be corrected with calibration data obtained by calibration or, for example, the lighting LED may be adjusted by light control data and color control data based on the calibration data on the camera for skin side- ¶0319).

Regarding claim 6, Fumie teaches all the limitations of claim 2 and Fumie further teaches:
wherein said calibrating, by a computing device, one or more images of an area of interest associated with a subject (i.e. the skin condition measuring device may be a camera for skin configured to take a close-up photo of skin and output image data as the measurement data- ¶0114) includes: 
capturing the one or more images via a camera associated with the computing device (i.e. the skin condition measuring device may be a camera for skin configured to take a close-up photo of skin and output image data as the measurement data- ¶0114); 
obtaining calibration data from a calibration device associated with the one or more images captured by the camera (i.e. a calibration step of generating calibration data of calibrating an individual difference of the skin condition measuring device based on the image data photographed by the skin condition measuring device in accordance with a predetermined condition- ¶0144); and 
calibrating the one or more images captured by the camera based on the calibration data (i.e. calibration of the image data by the calibration data or calibration of the skin condition measuring device based on the calibration data may be executed.- ¶0146).

Regarding claim 9, Fumie teaches all the limitations of claim 4 and Fumie further teaches:
wherein the calibration device is a cosmetics apparatus (i.e. the operator of the data management server (e.g., a maker and distributor firm of the skin condition measuring device) can gain corresponding price for browsing of the analysis result data, measurement data, and accompanying data on the occasion of contract with the contractor (e.g., a cosmetic company such as maker and distributor firm of cosmetics, a maker and distributor firm of skin care articles, a maker and distributor firm of beauty devices)- ¶0054).

Regarding claim 13, Fumie teaches: 
13. A computer system(i.e. The present invention relates to a management system for skin condition measurement analysis information and a management method for skin condition measurement analysis information- ¶0001), comprising:
a user interface engine including circuitry (i.e. The skin condition measuring device) configured to cause an image capture device (i.e. camera- ¶0004) to capture images of the user (i.e. a skin condition measuring device as a peripheral device is connected to a portable wireless terminal capable of accessing to the Internet via a wireless telephone line such as a mobile phone, a smartphone, and a tablet, or via other wireless communication lines. Alternatively, a built-in device such as a camera provided in the portable wireless terminal is used as at least a part of the skin condition measuring device- ¶0004); 
a calibration engine including circuitry configured to (i.e. the data management server- ¶0117) calibrate the image capture device prior to image capture for generating calibrated images or to calibrate the images captured by the image capture device for generating calibrated images(i.e. calibrate the image data by the calibration data, or calibrate the skin condition measuring device based on the calibration data- ¶0120), said calibration engine (i.e. the data management server may include... a calibration database configured to register the calibration data generated by the calibration unit and the authentication character string correlated each other- ¶0119) obtaining calibration data from a calibration device (i.e. a calibration unit configured to generate calibration data of calibrating an individual difference of the skin condition measuring device based on the image data photographed by the skin condition measuring device in accordance with a predetermined condition- ¶0118); and 
a skin condition engine (i.e. the data management server may extract, in response to a request from the user client, two or more pieces of the measurement data and/or the analysis result data of different acquisition times from the measurement data and/or the analysis result data stored in the measurement data database as the history based on the acquisition times, and transmit the extracted data to the user client- ¶0107) configured to determine(i.e. the analysis result can be acquired by analyzing the measurement data, using various kinds of known skin analysis methods- ¶0043) a skin condition of the user (i.e. A score (rank) and a deviation value as simple analysis results on the texture, spots, and wrinkles obtained as described above are registered in a simple analysis result on the skin image- ¶0360) based on the generated calibrated images image (i.e. the calibration data for correcting and standardizing the individual difference or the like is stored correlated to each authentication character string in the calibration database, and thus the image data can be calibrated and the analysis result data can be obtained from the data analysis database by the calibrated image data when the image data is input to the data management server together with the authentication character string via the user form client- ¶0161).

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore, apparatus claim 14 corresponds to method claim 3, and is rejected for the same rationale as used above.  

Regarding claim 15, apparatus claim 15 is drawn to the apparatus using/performing the same method as claimed in claim 5. Therefore, apparatus claim 15 corresponds to method claim 5, and is rejected for the same rationale as used above.  

Regarding claim 10, method claim 10 corresponds to apparatus claim 13, and therefore is also rejected for the same rationale as listed above.

Regarding claim 11, method claim 11 corresponds to apparatus claim 13, and therefore is also rejected for the same rationale as listed above.

Regarding claim 12, method claim 12 corresponds to apparatus claim 14, and therefore is also rejected for the same rationale as listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fumie Kusumoto et al. [US 20150186518 A1] in view of Amit Jain [US 20150213303 A1].
Regarding claim 5, Fumie teaches all the limitations of claim 4 and Fumie further teaches:
further comprising: 
receiving the calibration data from the calibration device (i.e. a calibration unit configured to generate calibration data of calibrating an individual difference of the skin condition measuring device based on the image data photographed by the skin condition measuring device in accordance with a predetermined condition- ¶0118... the analysis result acquiring unit may be configured to acquire the calibration data from the calibration database- ¶0120); and adjusting one or more camera settings (i.e. lighting LED- ¶0319) for calibrating the camera (i.e. the lighting LED may be adjusted by light control data and color control data based on the calibration data on the camera for skin side- ¶0319) prior to image capture (i.e. an image for texture analysis photographed using the LED lighting of the skin color light, an image for spots analysis photographed using the LED lighting of the white color light, and a skin image photographed using the LED lighting close to natural light or a skin image having colors reproduced by white balance (e.g., automatic white balance) on the occasion of photographing with the LED of the above-described white color light or skin color light- ¶0354)
However, Fumie does not teach explicitly:
generating, via the calibration device, light meter data or color temperature data of the subject.
In a related field of endeavor, Amit teaches:
generating, via the calibration device, light meter data or color temperature data of the subject (i.e. The common lighting conditions allow for the color temperature of the subject image, containing the subject, to be determined once the color temperature of the user's face, contained in the calibration image, is calculated- ¶0014).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Fumie with the teachings of Amit to improve the accuracy of the color temperature estimation on the subsequently-captured calibration images of the user's face (Amit- ¶0010).

Regarding claim 7, Fumie teaches all the limitations of claim 6.
However, Fumie does not teach explicitly:
further comprising: 
generating, via the calibration device, light meter data or color temperature data of the subject; 
receiving the light meter data and/or color meter data from the calibration device; and 
using said light meter data and/or color meter data obtained from the calibration device to calibrate the captured images.
In the same field of endeavor, Amit teaches:
further comprising: 
generating, via the calibration device (i.e. calibration camera 212- fig. 2), light meter data (i.e. calibration images 220- fig. 2) or color temperature data of the subject;
receiving the light meter data and/or color meter data from the calibration device (i.e. Calibration processor 222 is configured to receive calibration images 220 and reference images 224 and to perform processing operations which yield calibration outputs 226- ¶0023); and 
using said light meter data and/or color meter data obtained from the calibration device to calibrate (i.e. In implementations where the calibration outputs are white balance adjustment values, the color temperature of a given subject image is adjusted to a different temperature- ¶0024) the captured images (i.e. The comparison yields one or more calibration outputs that are applied to the one or more subject images to generate adjusted subject images, for example, images that have been white-balanced to remove color casts caused by the lighting conditions- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Fumie with the teachings of Amit to improve the accuracy of the color temperature estimation on the subsequently-captured calibration images of the user's face (Amit- ¶0010).

Regarding claim 8, Fumie teaches all the limitations of claim 6.
However, Fumie does not teach explicitly:
wherein the calibration device includes one selected from the group consisting of a color card, a color chip and a calibration reference, the method further comprising capturing at least one image of the subject in the presence of the calibration device.
In the same field of endeavor, Amit teaches:
	wherein the calibration device includes (i.e. Continuing with FIG. 3, camera 302 captures images of the reference scene 304, such that images containing the face 306 of user 308 are stored for later use- ¶0026) one selected from the group consisting of a color card, a color chip and a calibration reference (i.e. reference images), the method further comprising capturing at least one image of the subject in the presence of the calibration device(i.e. The identified reference images may be stored locally or externally. During a given capture session, the stored reference images may be fed to the image capture system 100 in order to dynamically adjust the viewfinder content being displayed on the display--i.e., the video stream of images from a camera showing what the camera is currently aimed at- ¶0029).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Fumie with the teachings of Amit to improve the accuracy of the color temperature estimation on the subsequently-captured calibration images of the user's face (Amit- ¶0010).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488